Citation Nr: 0327004	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-00 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis affecting 
the cervical spine, the lumbar spine, and the lower 
extremities secondary to service-connected burn scarring.

2.  Entitlement to an increased evaluation for third degree 
burn scarring of the posterior left lower extremity, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for third degree 
burn scarring of the posterior right lower extremity, 
currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for third degree 
burn scarring of the left posterior chest/back area.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran originally sought an increased evaluation for his 
service-connected third degree burn scars in July 1999.  At 
the time, the veteran was service connected for cicatrices of 
the posterior chest, buttocks, thighs, and legs caused by 
burns.  He was rated as 40 percent disabled for the residuals 
as a single disability.

The RO issued a rating decision in April 2003 that reassessed 
the veteran's service-connected burn scarring.  The RO rated 
the scarring as three separate entities as follows:  third 
degree scarring of the posterior left lower extremity, 30 
percent disabling; third degree burn scarring of the 
posterior of the right lower extremity, 20 percent disabling; 
and third degree burn scarring of the left posterior 
chest/back area, rated as noncompensably disabling.  The 
disability evaluations were all made effective from the date 
of receipt of the claim in July 1999.  Accordingly, the 
veteran's claim for an increased evaluation for his service-
connected burn scarring now encompasses three separate 
issues.


REMAND

The veteran was afforded a VA examination in March 2002.  At 
the time, the VA examiner reported that x-rays of the neck, 
lower back, knees, ankles, and shoulders were requested to 
see whether there was some evidence of osteoarthritis in 
those joints.  The examiner further noted that the results of 
the x-ray studies were not available at the time of the 
report and that they would be forwarded to the RO.  A review 
of the claims file does not show that the x-rays results were 
associated with the claims file.

The veteran was also afforded a VA examination in December 
2002.  The examiner noted that colored photographs were 
included as part of the examination report.  However, no 
color photographs are included in the claims file.   The x-
ray results mentioned above and the color photographs must 
now be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, during 
the pendency of the veteran's current claim.  VA has also 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO wrote to the veteran and advised 
him of the VCAA and VA's duty to provide notice and duty to 
assist in May 2001.  However, it appears that the letter was 
likely prepared in reference to the veteran's then-current 
claim of entitlement to service connection for arthritis of 
the shoulders as secondary to his service-connected burn 
scarring.  There is no indication in the claims file of the 
veteran receiving a proper VCAA notice letter in regard to 
the rating issues on appeal.  

There is a letter to the veteran, dated in July 2003 that 
informed him that the RO was still working on his appeal.  
The letter informed the veteran that he could submit 
additional evidence in support of his claim.  He was told of 
where to send the information and that he should send it 
within 30 days.  The veteran was further informed that he had 
up to one year from the date of the letter to submit any 
evidence.  The letter also detailed the evidence of record, 
and listed the elements to satisfy to establish service 
connection.  It was also noted that an increased rating may 
be established by showing a worsening of service-connected 
disability.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.  The United States Court of Appeals for 
Veterans Claims (Court) has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.  Accordingly, the 
veteran must be informed of the evidence necessary to 
substantiate his claims for the benefits sought on appeal.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to any 
38 U.S.C.A. § 5103 notice.  

The veteran must be informed of the statutory and regulatory 
provisions of the VCAA and provided the proper notices and 
assistance required under the law.  A remand of the case is 
therefore required so that the provisions of 38 U.S.C.A. 
§ 5103 are complied with as required by the Federal Circuit 
decisions in DAV, PVA, and the United States Court of Appeals 
for Veterans Claims opinion in Quartuccio.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The x-ray reports from the March 
2002 VA examination and the color 
photographs from the December 2002 
VA examination must be obtained and 
associated with the claims file.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

